Citation Nr: 1013373	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran's active service includes periods from July 1967 
to March 1975 and February 1981 to June 1984.  He served in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008 decisions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in 2007, and his death certificate lists 
the immediate cause of his death as chronic obstructive 
pulmonary disease, with thyroid carcinoma and chronic 
alcoholism listed as other significant conditions 
contributing to death.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Chronic obstructive pulmonary disease or thyroid 
carcinoma was not shown for years after service, and has not 
been medically linked to service; alcoholism has not been 
shown to bear any relationship to a service-connected 
disorder. 

4.  There was no claim for compensation or pension benefits 
pending at the time of the Veteran's death.

5.  The Veteran did not die while at the VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment, or care.

6.  The Veteran was not discharged from service due to a 
disability incurred or aggravated during service.  His 
remains were interred at a national cemetery.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.309(e), 3.312 (2009).

2.  The criteria for entitlement to burial benefits are not 
met.  38 U.S.C.A. § 23-7 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.312, 3.1600, 3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Here, the VCAA duty to notify requirements were satisfied by 
a June 2007 letter.  This letter also provided adequate 
notice regarding the Hupp Court requirements applicable to 
DIC claims.  In this regard, the Board notes that because the 
Veteran was not in receipt of service connection for any 
disabilities, properly tailored notice need not have included 
Hupp requirements (1) and (2).  The June 2007 letter informed 
the appellant that the evidence must show that the Veteran 
died from a service-related injury or disease; notice that 
encompasses, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition 
that warranted service connection.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
appellant's claims.  As such, no ratings or effective dates 
will be assigned.

In addition, it appears that all evidence adequately 
identified by the appellant relative to her claims has been 
obtained and associated with the claims file.  She has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection For The Cause Of The Veteran's Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the Veteran, including, particularly, autopsy reports.  
See 38 C.F.R. § 3.312(a).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they 
are a secondary result of an organic disease or disability, 
are considered to be willful misconduct.  38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of 
drugs by itself will not be considered willful misconduct. 
However, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  38 
C.F.R. § 3.301(c)(3).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
Veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  In order to qualify for 
service connection, the Veteran must establish, by clear 
medical evidence, that his alcohol or drug abuse disability 
is secondary to or is caused by their primary service-
connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the Veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In the case of such a Veteran, service 
connection for listed diseases will be rebuttably presumed if 
they are manifest to a compensable degree within specified 
periods.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set 
forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Here, the Veteran's personnel records reflect that he served 
in the Republic of Vietnam during his first period of active 
service.  Thus, he is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran died in 2007; and his death certificate lists the 
immediate cause of death as chronic obstructive pulmonary 
disease, with thyroid carcinoma and chronic alcoholism listed 
as other significant contributing conditions.  At the time of 
his death, the Veteran was not service-connected for any 
disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

The service treatment records are silent for any complaints, 
findings, or treatment related to respiratory or thyroid 
problems.  The Veteran's service treatment records are highly 
probative as to the Veteran's condition at the time of his 
active duty, as they were generated with the specific purpose 
of ascertaining his then-physical condition, as opposed to a 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997).  These records do reflect diagnosis and 
treatment of alcoholism.  As mentioned, however, the law 
prohibits a grant of direct service connection for drug or 
alcohol abuse on the basis of incurrence or aggravation in 
the line of duty during service.  Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 
10, 1998), 63 Fed. Reg. 31263 (1998).

Private medical records, dated in February 2007, reflect 
findings of moderately advanced chronic obstructive pulmonary 
disease by chest X-ray, and a history of alcoholism.  These 
records also reflect findings of a neck mass, diagnosed as 
thyroid carcinoma, for which the Veteran underwent excision, 
total thyroidectomy, and tracheostomy later the same month.  
Subsequent records show that the Veteran was admitted to 
Community of San Bernardino Hospital in late April 2007 with 
tracheal bleeding, and that he expired a few days later.  
None of these records, however, relate the Veteran's chronic 
obstructive pulmonary disease or thyroid cancer to his 
service 24 years earlier.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, neither chronic obstructive pulmonary disease 
nor thyroid cancer are included among diseases to be presumed 
related to herbicide exposure; and the appellant has not 
presented any medical evidence linking these conditions to 
the Veteran's period of service.  See Combee, 34 F.3d at 
1039.  Further, while the record reflects diagnosis and 
treatment of alcoholism, it does not show this condition to 
bear any relationship to a service-connected disorder, so as 
to permit secondary service connection under Allen.  

In sum, the Board finds that there is no medical evidence 
suggesting a link between the Veteran's time in service and 
his chronic obstructive pulmonary disease, thyroid carcinoma, 
or alcohol abuse.  Thus, based on the medical evidence before 
the Board, there is no indication that the Veteran's service 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  As such, the criteria for service 
connection for the cause of the Veteran's death have not been 
met, and the appellant's claim is, therefore, denied.

The Board recognizes the appellant's contentions that the 
Veteran's death was etiologically related to his period of 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the appellant is able to observe 
continuity of the Veteran's symptomatology, her opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a thyroid or respiratory 
disorder) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
either a thyroid or respiratory disorder until 2007, and no 
competent medical evidence linking the Veteran's death to 
service) outweigh the appellant's contentions. 

While the appellant may sincerely believe that the Veteran's 
chronic obstructive pulmonary disease, thyroid carcinoma and 
alcoholism are related to his service, in the instant case, 
she is not medically qualified to prove the medical causation 
of these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such, the appellant's opinion is 
insufficient to provide the requisite nexus between the 
Veteran's service and the cause of his death.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  See Gilbert, 1 
Vet. App. at 58.  The appellant's claim for service 
connection for the cause of the Veteran's death is denied.

Burial Benefits

At the time of his death, the Veteran had no service-
connected disabilities.  A nonservice-connected VA death 
burial allowance may be payable for a service member who is 
in receipt of pension or compensation at the time of death; 
or was, at the time of death, receiving military retired pay 
in lieu of compensation; or had, at the time of death, an 
original or reopened claim pending, and has been found 
entitled to compensation or pension from a date prior to the 
date of death; or died while hospitalized by VA, including a 
service member admitted to State nursing home care who 
receives payment from VA under 38 U.S.C.A. § 1341, and while 
residing in the State nursing home, is transferred to a non-
VA facility for acute medical care and then dies at that 
location; or died while traveling, under proper authorization 
and at VA expense, to or from a specified place for the 
purpose of examination, treatment, or care; or died on or 
after October 1996 while a patient at an approved State 
nursing home.  38 U.S.C.A. §§ 1701, 1703, 2302 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1605 (2009).

At the time of his death, the Veteran had not submitted a 
claim for compensation or pension benefits that was 
subsequently superseded by his death.

As noted above, the Veteran's Certificate of Death lists the 
immediate cause of death as chronic obstructive pulmonary 
disease, with thyroid carcinoma and chronic alcoholism listed 
as other significant contributing conditions.  The Veteran 
passed away at the Community Hospital of San Bernardino, in 
San Bernardino, California.  He was interred at the Riverside 
National Cemetery in Riverside, California.

The appellant has averred that VA burial benefits should be 
paid to her because she believes that her husband died of a 
disability that was due or caused by his period of active 
service.

This case presents an unfortunate set of facts under all the 
circumstances and for all persons concerned, but there is 
simply no basis under the applicable laws and regulations for 
payment of a VA nonservice-connected burial benefit of any 
kind because none of the governing criteria for payment of 
such benefit is met in this case.  The Veteran did not die 
while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  Moreover, he was not in 
receipt of pension or compensation (or military retirement 
pay) at the time of his death.  Additionally, there is no 
evidence that the service member had a pending claim for such 
benefits at the time of death; and although he was a service 
member of wartime service, his body was not held by a state 
or a political subdivision of a state due to lack of a next 
of kin and insufficient resources in his estate; rather, 
pursuant to arrangements made by his family, the place of 
final disposition was a national cemetery.  Further, it is 
not shown (nor does the appellant allege) that the service 
member was discharged or released from active service for a 
disability incurred or aggravated in service.  Therefore, it 
is undisputed that the requirements for VA burial allowance 
have not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605 (2009).

As noted above, burial benefits are also available for a 
person who dies from nonservice-connected causes while 
properly hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c) 
(2008); see 38 U.S.C.A. §§ 1701, 1703 (West 2002). In this 
case, the service member died in a private medical facility, 
not a VA facility. As such, the only way benefits can be 
authorized is if the non-VA facility in question met the 
authorizing criteria of 38 U.S.C.A. § 1703.

For burial allowance purposes, the term "hospitalized by VA" 
means authorized admission to a VA facility for hospital, 
nursing home, or domiciliary care; authorized admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703 (pertaining to non-VA 
facilities which have contracted with VA to furnish hospital 
care or medical services); authorized admission (transfer) to 
a nursing home for nursing home care at the expense of the 
United States; or authorized admission (transfer) to a State 
nursing home for nursing home care with respect to which 
payment is authorized under law.  38 U.S.C.A. § 2303(a)(2) 
(West 2002); 38 C.F.R. § 3.1600(c) (2009).  The term "VA 
facility" means facilities over which VA has direct 
jurisdiction; government facilities for which VA contracts; 
and public or private facilities at which VA provides 
recreational activities for patients.  38 U.S.C.A. § 1701(3) 
(West 2002).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
Veteran's death that her husband was admitted to a VA 
facility for hospital, nursing home, or domiciliary care. See 
38 U.S.C.A. §§ 1710, 1711 (West 2002).  Furthermore, the 
private medical facility (Community Hospital of San 
Bernardino) that the service member was admitted to was not 
under contract with VA.  See 38 U.S.C.A. § 1703 (West 2002).  
Also, there is no evidence of record showing the appellant 
requested that her husband be admitted to a VA facility prior 
to his death, and that he was turned away because the VA 
facility was not able to provide the type of medical services 
needed by the service member.  The evidence of record shows 
that the VA has not reimbursed the appellant for any or all 
of the medical expenses incurred at the private medical 
facility in accordance with the Veterans Millennium Health 
and Benefits Act, Public Law 106-177.  Hence, there is no 
question that the service member was admitted to a non-VA 
facility pursuant to 38 C.F.R. § 3.1600(c) (2009).

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While the Board sympathizes 
with appellant's position, it has no discretion to provide 
such a payment when the evidence does not support the 
statutory eligibility requirements.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  There simply is no provision in which the Board may 
grant the appellant the benefits sought.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); Gilbert, 1 Vet. App. 54-
56.  Consequently, the benefits sought on appeal are denied.






ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to burial benefits is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


